Title: To James Madison from William Lee, 18 October 1805 (Abstract)
From: Lee, William
To: Madison, James


          § From William Lee. 18 October 1805, Bordeaux. “I profit of a good opportunity which has this moment offered, to forward to yourself the moniteur, and to the President the argus. These papers will now become more interesting from the operations on the Continent, which have at last commenced with some vigour. A part of the Division of the French Army under the command of Prince murat have defeated a column of Austrians, and taken eight thousand prisoners before Ulm, and from thence have proceeded on to munich while Marshal Davout’s division, have entered Bohemia by Neuburg. It seems the Austrians had taken a strong position in the Foret Noir through which, the French had made a feint to pass, but by a manouvre of the Emperor they suddenly left this forest, on their right and penetrated into the Country without opposition, leaving the austrians in their rear who, appear now to be retiring in every direction with a view most military men, think to concentrate their forces, and draw the French into the heart of Germany, from whence if they should meet with a check, it will be very difficult for them to retreat. Thinking men consider the game both Sovereigns are playing as a very hazardous one and that everything depends on the conduct of the King of Prussia. Should he remain neuter the house of austria will be ruined and the Elector of Bavaria elevated but, should he join the Confederacy (as there is great reason at present to believe is his intention) the French will in all probability be driven back to the netherlands and out of Italy. Such a reverse of fortune, under the present temper and distress of this nation, would lead to incalculab⟨le⟩; evils.
          “We were led to believe a few days since, that Mr Monroe had put a stop to the attack on our Commerce, by the British cruisers but it appears by accounts recd. yesterday; that some very late captures have been made, and if these measures should be persisted in, they will be productive of much mischief. They are already so sensibly felt by the merchants of this City that they talk loud of representing to the Emperor the necessity of their being permitted, to arrest American Ships with English property on board. Should the chamber of Commerce build on these rumours and take any steps, that may prove injurious to the interests of the united States, I shall loose no time in communicating the same to yourself and Genl. Armstrong. I am sorry to have it in my power to say that several Americans, who are settled here, forgetting the duty they owe their Government unite, with the enemies of the present administration and not understanding their true interests, instead of endeavouring to appease, the inquietude of the French merchant, lead him to believe that our government wink at the conduct of the English.
          “With the constituted authorities I find no difficulty in creating a right construction of the business but, as I stand ill with the merchants of Bordeaux, and ever shall (unless I consent to give up every principle of justice & duty) I have it not so much in my power to counteract the misrepresentations to say the least of misguided individuals.
          “The Schooner Mercury of Salem and the Schr. Sophia of Provincetown have lately arrived here from England, where they had been conducted by private armed Vessels, and after an examinat⟨ion⟩; released. The modifications of the Law of the first of Messidor An 12. admit such Vessels, but great detention is necessary before the minister of the Interiors decision can be had on such cases, which detention, when added to that they have already recd. in England, proves destructive to their Voyages.
          “The Prefect of this department has arrested Capt. James Drummond, of the Brig Fox of Boston accused of having run from Martinico without settling with the Custom house for about eleven thousand francs duties which he owed them. If the facts are proved against him he will be severely handled.”
        